DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heater that heats the diluted adsorbent, a first flow passage through which the concentrated absorbent separated in the gas- liquid separation unit flows to the absorber; a second flow passage branching from the first flow passage, and through which the concentrated absorbent separated in the gas-liquid separation unit flows to the heater; a pump disposed on an upstream side of a branch portion to the second flow passage in the first flow passage, and circulating the concentrated absorbent inside the regenerator.
Although the closest prior art of record Song (KR 101773864) teaches an absorption heat pump device comprising: a regenerator including a gas-liquid separation unit that separates a diluted absorbent containing a refrigerant into the refrigerant and a concentrated absorbent  separated from the diluted absorbent; a condenser that condenses a refrigerant vapor separated from the diluted absorbent in the gas-liquid separation unit; an evaporator that evaporates the refrigerant condensed in the condenser; an absorber that causes the refrigerant evaporated by the evaporator to be absorbed into the concentrated absorbent separated from the diluted absorbent in the gas-liquid separation unit; and a storage tank that stores both the diluted absorbent discharged from the absorber and the refrigerant discharged from the evaporator, wherein the storage tank is integrally provided below both the absorber and the evaporator, and communicates with both the absorber and the evaporator, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide a heater that heats the diluted adsorbent, a first flow passage through which the concentrated absorbent separated in the gas- liquid separation unit flows to the absorber; a second flow passage branching from the first flow passage, and through which the concentrated absorbent separated in the gas-liquid separation unit flows to the heater; a pump disposed on an upstream side of a branch portion to the second flow passage in the first flow passage, and circulating the concentrated absorbent inside the regenerator, in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763